Title: From Thomas Jefferson to Joseph Yznardi, Sr., 4 February 1802
From: Jefferson, Thomas
To: Yznardi, Joseph, Sr.


          
            Sir
            Washington Feb. 4. 1802.
          
          I recieved yesterday your favor of Jan. 30. as I had before done that of the 15th. I had some days ago desired mr Barnes to remit you 403. Dollars for the wines formerly furnished, which he engaged to do this present week. if you will inform me also of the amount of those mentioned in your letter of the 30th. it shall be also remitted.
          I have mentioned to mr Smith your desire to have a passage in the frigate going from Philadelphia, which he thinks can be admitted, and will write to you thereon. the Senate have confirmed your appointment as Consul, and you will recieve the commission as soon as it is made out. Accept assurances of my esteem & respect.
          
            Th: Jefferson
          
        